  8:21-cr-00013-BCB-SMB Doc # 65 Filed: 08/23/21 Page 1 of 1 - Page ID # 105




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:21CR13
                                            )
      vs.                                   )
                                            )                   ORDER
JESSE NERI AND                              )
OSWALDO NERI,                               )
                                            )
                    Defendants.             )


        This matter is before the court on defendant Jesse Neri’s Unopposed Motion to
Continue Trial [63] and defendant Oswaldo Neri’s Unopposed Motion to Continue Trial
[64]. Counsel for both defendants need additional time to negotiate a resolution short of
a trial. For good cause shown,

      IT IS ORDERED that the Unopposed Motion to Continue Trial [63] is granted, and
the Unopposed Motion to Continue Trial [64] is granted as follows:

      1. The jury trial, for defendants, Jesse Neri and Oswaldo Neri, now set for
         September 7, 2021, is continued to October 19, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and October 19, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: August 23, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
